Title: To John Adams from Ward Nicholas Boylston, 17 August 1821
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton Augt. 17th 1821
				
				Your kind & welcome Letter by mail of last Eveng relieved my increasing anxieties respecting the cause of your long silence, I placed it to various events, or employments but my fears suggested that you were unwell and too much indisposed even to dictate a Letter, as I knew Mr G W Adams was most probably with you—a Glimpse of relief however appear’d from what was announced in the Boston News Papers that the young cadets march to pay their respects to you at Quincy on Tuesday wch. they wou’d not have proposed had you been the least Indisposed—My mind is now at rest on that account & hope you will long, long continue to enjoy that health & spirits you evince in your correspondence with the Ladies & also the authors of public Orations—I am sorry to find its altogether uncertain as to Mr Secretary Adams leaving Washington this Season, I depended much on seeing him & Mrs Adams here before this day—I find she has slip’d by us, got to Quincy without our knowing of her having left WashingtonAs it will not be in our power to come to you after two days spent at Cambridge and seting 6 & 7 Hours each day in the meeting House—which I do not know how I can endure at this Season of the year. But I have to try it—and a trial of my strength it will be if the weather is as hot as it has been here for the last 7 days, The Thermometer has hardly once been below 85. & up to 92 the greater part of the time—I hope it has not been so much with you—We propose to hasten our departure from hence this day week, and pass our Sunday with you & return in the afternoon to the Hermitage, provided the weather or any interveneing accident should not forbid the fullfillment of our pleaseing anticipationsMrs Boylston desires her particular respects to Mrs Secretary Adams to wch. you will please to add mine, to hers & our kind regds to the Ladies—Mrs Boylston also begs you woud Accept her affectionate wishes & regards / And am my Dear Cousin / Your ever faithfull / And obliged Cousin
				
					Ward Nichs Boylston
				
				
					I beg my complimts to Mr T Adams & Mr G W A—
				
			